Title: From George Washington to the Commissioners for the District of Columbia, 1 June 1794
From: Washington, George
To: Commissioners for the District of Columbia


               
                  Gentlemen,
                  Philadelphia June 1st 1794.
               
               I had hopes, and at one time strong expectation, that Congress would have closed their Session before this; and that other matters would have permitted my proposed visit to Mount Vernon about the time of your meeting in the Federal City; which (by a letter from Mr Carroll), I understood was appointed to be on the 5th of this month.
               In this expectation I have been disappointed. Congress are still in session, and it is not clear to me that they will rise this week. After which business of a public nature may, and probably will detain me in this City some days. This being the case, I decide now, to take the No. West quarter of square 21 (offered to me in your letter of the 23d of April); and presuming it was meant I should pay the same for this, as for the No. Et quarter, I enclose 266⅔ dollars; being the amount of the first payment, for both.
               For the reasons mentioned to you in my letter of the 27th of April, I should have been better pleased if I could have got the So. East in place of the No. West quarter of this square; and if you could, conveniently, and with propriety (for I do not know to whom it belongs, or under what circumstances it is), make the exchange—or obtain it by purchase (at or about the price of the others[)], it would oblige me. If by purchase, I mean notwithstanding, to retain the No. West quarter also. In short, it being my purpose to build on this sqr. if by some arrangements which I have in contemplation, I can obtain the means, I should have no objection, but on the contrary would wish, to possess myself of the whole square, that I might have space enough for my plan, be the design of it what it may.
               Not being without hope that I may yet see you before August, I shall not in this letter, more than in my former of the 27th of April, touch the subject which was then postponed.  With esteem & regard I am—Gentn Yr Most Obedt Servt
               
                  Go: Washington
               
            